      Case: 1:19-cv-00098 Document #: 1 Filed: 01/04/19 Page 1 of 13 PageID #:1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

EYE SAFETY SYSTEMS, INC.,
                                                        Case No. 19-cv-00098
                        Plaintiff,
                                                        JURY TRIAL DEMANDED
       v.

SHENZHEN VAKIND TECHNOLOGY CO.,
LTD,

                        Defendant.


                                          COMPLAINT

       Plaintiff Eye Safety Systems, Inc. (“ESS” or “Plaintiff”) hereby brings the present action

against Shenzhen Vakind Technology Co., Ltd (“Defendant”) and alleges as follows:

                              I.     JURISDICTION AND VENUE

       1.      This Court has original subject matter jurisdiction over the claims in this action

pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051, et seq., 28 U.S.C. § 1338(a)-(b)

and 28 U.S.C. § 1331. This Court has jurisdiction over the claims in this action that arise under

the laws of the State of Illinois pursuant to 28 U.S.C. § 1367(a), because the state law claims are

so related to the federal claims that they form part of the same case or controversy and derive from

a common nucleus of operative facts.

       2.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendant since Defendant directly targets business

activities toward consumers in the United States, including Illinois, through at least the fully

interactive, commercial website at newfrog.com. Specifically, Defendant is reaching out to do

business with Illinois residents by operating one or more commercial, interactive websites through
      Case: 1:19-cv-00098 Document #: 1 Filed: 01/04/19 Page 2 of 13 PageID #:2



which Illinois residents can purchase products using counterfeit versions of ESS’s trademarks.

Defendant has targeted sales from Illinois residents by operating a website that offers shipping to

the United States, including Illinois, accepts payment in U.S. dollars, and has sold products using

counterfeit versions of ESS’s federally registered trademarks to residents of Illinois. Defendant is

committing tortious acts in Illinois, is engaging in interstate commerce, and has wrongfully caused

ESS substantial injury in the State of Illinois.

                                      II.     INTRODUCTION

       3.       This action has been filed by ESS to combat Defendant’s trading upon ESS’s

reputation and goodwill by offering for sale and/or selling unauthorized and unlicensed counterfeit

products, including eyewear, using counterfeits of ESS’s federally registered trademarks (the

“Counterfeit ESS Products”).        ESS is forced to file this action to combat Defendant’s

counterfeiting of its registered trademarks, as well as to protect unknowing consumers from

purchasing Counterfeit ESS Products over the Internet. ESS has been and continues to be

irreparably damaged through consumer confusion, dilution, and tarnishment of its valuable

trademarks as a result of Defendant’s actions and seeks injunctive and monetary relief.

                                       III.    THE PARTIES

The Plaintiff

       4.       ESS is a corporation organized and existing under the laws of the State of Delaware,

having its principal place of business at One Icon, Foothill Ranch, California 92610.

       5.       ESS is one of the world's largest suppliers of military, law enforcement, and

firefighting protective eyewear including those which prominently display the famous,

internationally recognized, and federally registered ESS trademarks (collectively, the “ESS

Products”). ESS Products have become enormously popular and even iconic, driven by ESS’s



                                                   2
      Case: 1:19-cv-00098 Document #: 1 Filed: 01/04/19 Page 3 of 13 PageID #:3



arduous quality standards and innovative design. Among the purchasing public, genuine ESS

Products are instantly recognizable as such. In the United States and around the world, the ESS

brand has come to symbolize high quality, and ESS Products are among the most recognizable

protective eyewear in the world.

       6.       ESS Products are distributed and sold to consumers through approved dealers

throughout the United States, including through authorized dealers in Illinois, and the official

esseyepro.com website.

       7.       ESS incorporates a variety of distinctive marks in the design of its various ESS

Products. As a result of its long-standing use, ESS owns common law trademark rights in its ESS

trademarks. ESS has also registered its trademarks with the United States Patent and Trademark

Office. ESS Products typically include at least one of ESS’s registered trademarks. Often several

ESS marks are displayed on a single ESS Product. ESS uses its trademarks in connection with the

marketing of its ESS Products, including the following marks which are collectively referred to as

the “ESS Trademarks.”

 Registration
                          Trademark                            Good and Services
  Number
                                                 For: Heavy-duty protective eyewear, namely,
                                                 googles, and protective facemasks all for
   2,449,579                  ESS
                                                 industrial use in class 009.

                                                 For: Heavy-duty protective eyewear, namely,
                                                 goggles, spectacles, glasses, protective
   2,994,352       EYE SAFETY SYSTEMS            facemasks, all for industrial military, law
                                                 enforcement and firefighting use in class 009.

                                                 For: Eyewear; Spectacles in class 009.
   4,181,665                  ESS




                                                3
      Case: 1:19-cv-00098 Document #: 1 Filed: 01/04/19 Page 4 of 13 PageID #:4



                                                For: protective eyewear and component parts
                                                thereof and accessories therefor, namely,
                                                eyeglasses, sunglasses, eyeshields, goggles,
                                                ophthalmic frames, cases, and prescription
                                                lens carriers and prescription lenses therefor;
   4,304,852                                    protective eye shields and face shields for use
                                                with protective helmets; protective face masks
                                                for non-medical purposes; throat protectors for
                                                use with goggles and protective helmets;
                                                protective work gloves in class 009.

                                                For: Protective eyewear, namely, spectacles,
                                                eyeshields, goggles, eyeglasses and sunglasses
   5,291,145             CROSSBOW
                                                in class 009.


       8.      The above U.S. registrations for the ESS Trademarks are valid, subsisting, in full

force and effect, and some are incontestable pursuant to 15 U.S.C. § 1065. The registrations for

the ESS Trademarks constitute prima facie evidence of their validity and of ESS’s exclusive right

to use the ESS Trademarks pursuant to 15 U.S.C. § 1057(b). The ESS Trademarks have been used

exclusively and continuously by ESS, some since at least as early as 1998, and have never been

abandoned. True and correct copies of the United States Registration Certificates for the above-

listed ESS Trademarks are attached hereto as Exhibit 1.

       9.      The ESS Trademarks are exclusive to ESS, and are displayed extensively on ESS

Products and in ESS’s marketing and promotional materials. Typically, at least one of the ESS

Trademarks are included on ESS Products. ESS Products have long been among the most popular

protective eyewear in the world and have been extensively promoted and advertised at great

expense. In fact, ESS has expended significant resources annually in advertising, promoting and

marketing featuring the ESS Trademarks. Because of these and other factors, the ESS name and

the ESS Trademarks have become famous throughout the United States.


                                               4
      Case: 1:19-cv-00098 Document #: 1 Filed: 01/04/19 Page 5 of 13 PageID #:5



    10.        The ESS Trademarks are distinctive when applied to the ESS Products, signifying

to the purchaser that the products come from ESS and are manufactured to ESS’s quality standards.

Whether ESS manufactures the products itself or licenses others to do so, ESS has ensured that

products bearing its trademarks are manufactured to the highest quality standards. The ESS

Trademarks have achieved tremendous fame and recognition, which has only added to the inherent

distinctiveness of the marks. As such, the goodwill associated with the ESS Trademarks is of

incalculable and inestimable value to ESS.

       11.     ESS operates a website where it promotes and sells genuine ESS Products at

esseyepro.com. Sales of ESS Products via the esseyepro.com website represent a significant

portion of ESS’s business. The esseyepro.com website features proprietary content, images and

designs exclusive to ESS.

    12.        ESS’s innovative marketing and product designs have enabled ESS to achieve

widespread recognition and fame and have made the ESS Trademarks some of the most well-

known marks in the eyewear industry. The widespread fame, outstanding reputation, and

significant goodwill associated with the ESS brand have made the ESS Trademarks valuable assets

of ESS.

       13.     ESS has expended substantial time, money, and other resources in developing,

advertising and otherwise promoting the ESS Trademarks. As a result, products bearing the ESS

Trademarks are widely recognized and exclusively associated by consumers, the public, and the

trade as being high-quality products sourced from ESS. ESS Products have become among the

most popular of their kind in the world.




                                               5
      Case: 1:19-cv-00098 Document #: 1 Filed: 01/04/19 Page 6 of 13 PageID #:6



The Defendant

       14.     Upon information and belief, Defendant Shenzhen Vakind Technology Co., Ltd is

a corporation organized and existing under the laws of the People’s Republic of China, and

headquartered at Room 301, No 1 Building, XinTianXia Industrial Park, LongPing Road, BanTian,

ShenZhen, China 518129.

       15.     Defendant conducts business throughout the United States, including within the

State of Illinois and this Judicial District, through at least the operation of the fully interactive,

commercial website at newfrog.com. Defendant targets the United States, including Illinois

residents, and has offered to sell, and has sold, Counterfeit ESS Products to consumers within the

state of Illinois through the website at newfrog.com.

                       IV.   DEFENDANT’S UNLAWFUL CONDUCT

       16.     Defendant operates a fully interactive, commercial website located at newfrog.com.

       17.     Defendant is engaged in designing, manufacturing, advertising, promoting,

distributing, selling, and/or offering for sale products on its website at newfrog.com bearing at

least one logo, source-identifying indicia and design elements, that are studied imitations,

infringements, and/or counterfeits of Plaintiff’s ESS Trademarks (previously defined as the

“Counterfeit ESS Products”).

       18.     Plaintiff’s investigator visited Defendant’s website at newfrog.com and purchased

Counterfeit ESS Products.

       19.     The purchased Counterfeit ESS Products were shipped to the State of Illinois.

       20.     The purchased Counterfeit ESS Products were inspected, and it was determined

that the purchased Counterfeit ESS Products bore counterfeits of the ESS Trademarks.




                                                  6
     Case: 1:19-cv-00098 Document #: 1 Filed: 01/04/19 Page 7 of 13 PageID #:7



    21.      A comparison of the ESS Trademarks to Defendant’s Counterfeit ESS Products

exemplifies Defendant’s infringement of U.S. Trademark Registration No. 2,449,579 for the

“ESS” word mark owned by ESS, U.S. Trademark Registration No. 2,994,352 for the “EYE

SAFETY SYSTEMS” word mark owned by ESS, U.S. Trademark Registration No. 4,181,665 for

the “ESS” word mark owned by ESS, U.S. Trademark Registration No. 4,304,852 for a stylized

“ESS” design mark owned by ESS, and U.S. Trademark Registration No. 5,291,145 for the

“CROSSBOW” word mark owned by ESS.

              ESS Trademarks                    Defendant’s Counterfeit ESS Products




                    ESS
             (Reg. No. 2,449,579)




          EYE SAFETY SYSTEMS
            (Reg. No. 2,994,352)




                    ESS
             (Reg. No. 4,181,665)




             (Reg. No. 4,304,852)

                                            7
      Case: 1:19-cv-00098 Document #: 1 Filed: 01/04/19 Page 8 of 13 PageID #:8




                 CROSSBOW
              (Reg. No. 5,291,145)




        22.    Upon information and belief, Defendant is well aware of the extraordinary fame

and strength of the ESS Trademarks and the goodwill associated therewith.

        23.    Defendant, without any authorization, license, or other permission from Plaintiff,

has used the ESS Trademarks in connection with the advertisement, distribution, offering for sale,

and sale of the Counterfeit ESS Products into the United States and Illinois over the Internet.

        24.    Defendant’s use of infringements and/or counterfeits of the ESS Trademarks in the

advertisement, distribution, offering for sale, and sale of the Counterfeit ESS Products was willful.

        25.    Defendant’s willful use of infringements and/or counterfeits of the ESS Trademarks

in connection with the advertisement, distribution, offering for sale, and sale of the Counterfeit

ESS Products, including the sale of Counterfeit ESS Products into Illinois, is likely to cause and

has caused confusion, mistake, and deception by and among consumers and is irreparably harming

Plaintiff.

                             COUNT I
      TRADEMARK INFRINGEMENT AND COUNTERFEITING (15 U.S.C. § 1114)

        26.    ESS hereby re-alleges and incorporates by reference the allegations set forth in the

preceding paragraphs.

        27.    This is a trademark infringement action against Defendant based on Defendant’s

unauthorized use in commerce of counterfeit imitations of the federally registered ESS Trademarks

in connection with the sale, offering for sale, distribution, and/or advertising of infringing goods.

                                                 8
      Case: 1:19-cv-00098 Document #: 1 Filed: 01/04/19 Page 9 of 13 PageID #:9



The ESS Trademarks are highly distinctive marks. Consumers have come to expect the highest

quality from ESS Products offered, sold or marketed under the ESS Trademarks.

       28.    Defendant has sold, offered to sell, marketed, distributed and advertised, and is still

selling, offering to sell, marketing, distributing and advertising products using counterfeit

reproductions of the ESS Trademarks without ESS’s permission.

       29.    ESS is the exclusive owner of the ESS Trademarks. ESS’s United States

Registrations for the ESS Trademarks (Exhibit 1) are in full force and effect. Upon information

and belief, Defendant has knowledge of ESS’s rights in the ESS Trademarks, and is willfully

infringing and intentionally using counterfeits of the ESS Trademarks. Defendant’s willful,

intentional, and unauthorized use of the ESS Trademarks is likely to cause and is causing

confusion, mistake, and deception as to the origin and quality of the Counterfeit ESS Products

among the general public.

       30.    Defendant’s activities constitute willful trademark infringement and counterfeiting

under Section 32 of the Lanham Act, 15 U.S.C. § 1114.

       31.    ESS has no adequate remedy at law, and if Defendant’s actions are not enjoined,

ESS will continue to suffer irreparable harm to its reputation and the goodwill of its well-known

ESS Trademarks.

       32.    The injuries and damages sustained by ESS have been directly and proximately

caused by Defendant’s wrongful reproduction, use, advertisement, promotion, offering to sell, and

sale of Counterfeit ESS Products.

                                 COUNT II
                FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(a))

       33.    ESS hereby re-alleges and incorporates by reference the allegations set forth in the

preceding paragraphs.

                                                9
    Case: 1:19-cv-00098 Document #: 1 Filed: 01/04/19 Page 10 of 13 PageID #:10



       34.     Defendant’s promotion, marketing, offering for sale, and sale of Counterfeit ESS

Products has created and is creating a likelihood of confusion, mistake, and deception among the

general public as to the affiliation, connection, or association with ESS or the origin, sponsorship,

or approval of Defendant’s Counterfeit ESS Products by ESS.

       35.     By using the ESS Trademarks on the Counterfeit ESS Products, Defendant creates

a false designation of origin and a misleading representation of fact as to the origin and sponsorship

of the Counterfeit ESS Products.

       36.     Defendant’s false designation of origin and misrepresentation of fact as to the origin

and/or sponsorship of the Counterfeit ESS Products to the general public involves the use of

counterfeit marks and is a willful violation of Section 43 of the Lanham Act, 15 U.S.C. § 1125.

       37.     ESS has no adequate remedy at law and, if Defendant’s actions are not enjoined,

ESS will continue to suffer irreparable harm to its reputation and the goodwill of its ESS brand.

                                COUNT III
    VIOLATION OF ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES ACT
                          (815 ILCS § 510, et seq.)

       38.     ESS hereby re-alleges and incorporates by reference the allegations set forth in the

preceding paragraphs.

       39.     Defendant has engaged in acts violating Illinois law, including, but not limited to,

passing off its Counterfeit ESS Products as those of ESS; causing a likelihood of confusion and/or

misunderstanding as to the source of its goods; causing a likelihood of confusion and/or

misunderstanding as to an affiliation, connection, or association with genuine ESS Products;

representing that its Counterfeit ESS Products have ESS’s approval when they do not; and other

conduct which creates a likelihood of confusion or misunderstanding among the public.




                                                 10
    Case: 1:19-cv-00098 Document #: 1 Filed: 01/04/19 Page 11 of 13 PageID #:11



       40.      The foregoing Defendant’s acts constitute a willful violation of the Illinois Uniform

Deceptive Trade Practices Act, 815 ILCS § 510, et seq.

       41.      ESS has no adequate remedy at law, and Defendant’s conduct has caused ESS to

suffer damage to its reputation and goodwill. Unless enjoined by the Court, ESS will suffer future

irreparable harm as a direct result of Defendant’s unlawful activities.

                                     PRAYER FOR RELIEF

WHEREFORE, ESS prays for judgment against Defendant as follows:

1) That Defendant, its affiliates, officers, agents, servants, employees, attorneys, confederates,

   and all persons acting for, with, by, through, under, or in active concert with it be temporarily,

   preliminarily, and permanently enjoined and restrained from:

       a. using the ESS Trademarks or any reproductions, counterfeit copies or colorable

             imitations thereof in any manner in connection with the distribution, marketing,

             advertising, offering for sale, or sale of any product that is not a genuine ESS Product

             or is not authorized by ESS to be sold in connection with the ESS Trademarks;

       b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

             ESS Product or any other product produced by ESS, that is not ESS’s or not produced

             under the authorization, control, or supervision of ESS and approved by ESS for sale

             under the ESS Trademarks;

       c. committing any acts calculated to cause consumers to believe that Defendant’s

             Counterfeit ESS Products are those sold under the authorization, control or supervision

             of ESS, or are sponsored by, approved by, or otherwise connected with ESS;

       d. further infringing the ESS Trademarks and damaging ESS’s goodwill; and




                                                 11
    Case: 1:19-cv-00098 Document #: 1 Filed: 01/04/19 Page 12 of 13 PageID #:12



       e. manufacturing, shipping, delivering, holding for sale, transferring or otherwise moving,

           storing, distributing, returning, or otherwise disposing of, in any manner, products or

           inventory not manufactured by or for ESS, nor authorized by ESS to be sold or offered

           for sale, and which bear any of ESS’s trademarks, including the ESS Trademarks, or

           any reproductions, counterfeit copies or colorable imitations thereof;

2) That Defendant, within fourteen (14) days after service of judgment with notice of entry thereof

   upon it, be required to file with the Court and serve upon Plaintiff a written report under oath

   setting forth in detail the manner in which Defendant has complied with paragraph 1, a through

   e, supra;

3) That Defendant account for and pay to ESS all profits realized by Defendant by reason of

   Defendant’s unlawful acts herein alleged, and that the amount of damages for infringement of

   the ESS Trademarks be increased by a sum not exceeding three times the amount thereof as

   provided by 15 U.S.C. § 1117;

4) That ESS be awarded statutory damages for willful trademark counterfeiting pursuant to 15

   U.S.C. § 1117(c)(2) of two million dollars ($2,000,000) for each and every use of the ESS

   Trademarks;

5) That ESS be awarded its reasonable attorneys’ fees and costs; and

6) Award any and all other relief that this Court deems just and proper.

                                        JURY DEMAND

Pursuant to Fed. R. Civ. P. 38, ESS hereby demands a trial by jury as to all issues so triable.




                                                 12
    Case: 1:19-cv-00098 Document #: 1 Filed: 01/04/19 Page 13 of 13 PageID #:13



Dated this 4th day of January 2019.   Respectfully submitted,


                                      /s/ Justin R. Gaudio
                                      Amy C. Ziegler
                                      Justin R. Gaudio
                                      Allyson M. Martin
                                      Greer, Burns & Crain, Ltd.
                                      300 South Wacker Drive, Suite 2500
                                      Chicago, Illinois 60606
                                      312.360.0080
                                      312.360.9315 (facsimile)
                                      aziegler@gbc.law
                                      jgaudio@gbc.law
                                      amartin@gbc.law

                                      Counsel for Plaintiff Eye Safety Systems, Inc.




                                        13
